Citation Nr: 9933970	
Decision Date: 12/06/99    Archive Date: 12/10/99

DOCKET NO.  95-10 220	)	DATE
	)
	)                    

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than July 8, 
1993, for the award of VA disability compensation benefits 
for diabetes mellitus.  

2.  Entitlement to an effective date earlier than July 8, 
1993, for the award of a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).

3.  Entitlement to special monthly compensation (SMC) based 
on the need of the veteran's spouse for regular aid and 
attendance.


REPRESENTATION

Appellant represented by:	To be determined.



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran had active service from June 1954 to July 1957, 
from October 1957 to September 1960, and from December 1960 
to December 1966.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from an October 1994 
decision by the RO which, among other things, granted service 
connection for diabetes mellitus, effective July 8, 1993, and 
granted TDIU, effective July 8, 1993.  This matter also 
arises from a December 1994 decision by the RO that denied 
entitlement to SMC based on the need of the veteran's spouse 
for regular aid and attendance.

This case was previously before the Board in July 1997, when 
it was remanded to the RO for further development.  The case 
was thereafter returned to the Board in June 1999.


REMAND

In September 1998, the veteran wrote the RO and requested a 
change in representation.  Specifically, he asked that his 
son be recognized as his appointed representative, rather 
than The American Legion.  Later that same month, the RO 
wrote the veteran and informed him that his son could not 
represent him because he was already representing someone 
else.  In May 1999, the RO wrote the veteran and once again 
notified him that his son was not recognized by the RO as a 
"legal" representative.  In June 1999, The American Legion 
declined to provide further representation of the veteran, 
noting that the veteran, by his September 1998 letter, had 
revoked The American Legion's appointment.

Generally speaking, any competent person may be recognized as 
a veteran's representative.  38 C.F.R. § 20.605(b) (1999).  
However, there are some exceptions.  First, a person cannot 
be recognized as a veteran's representative if the person has 
been barred from practice before VA.  Id.  Second, if a 
person has already been recognized as a representative for 
one appellant, he cannot serve as a representative for 
another unless he obtains permission to do so from the Office 
of the VA General Counsel.  38 U.S.C.A. § 5903 (West 1991); 
38 C.F.R. §§ 14.630, 20.605(d) (1999).

In the present case, the information provided the veteran in 
this regard was incomplete.  As noted above, when the veteran 
requested that his son be recognized as his appointed 
representative, he was notified that his son could not 
represent him because he was already representing someone 
else.  The veteran was not informed, however, that his son 
could make application to the VA General Counsel for purposes 
of obtaining permission to be recognized as a representative 
for more than one appellant.  Because the veteran was not 
given this information, because he currently has no 
representative, and because VA regulations require that an 
appellant be accorded full right to representation in all 
stages of his appeal, see 38 C.F.R. § 20.600, the Board will 
remand this case to the RO to ensure the veteran full 
procedural due process of law.

The Board will also remand this case to the RO so that the 
veteran's spouse can be afforded another opportunity to 
report for a VA examination.  Although there are numerous 
private medical reports in the record which indicate that the 
veteran's spouse is disabled, those reports do not contain 
the information necessary to a proper adjudication of the 
veteran's claim for SMC.  The reports do not clearly 
indicate, for example, whether his wife's debility renders 
her unable to dress herself, feed herself, keep herself 
clean, or attend to the wants of nature.  See 38 C.F.R. 
§ 3.352(a) (1999).

To date, the veteran's spouse has declined to report for a VA 
examination.  In this regard, the Board notes that if she 
refuses VA examination, and the information necessary to a 
proper adjudication of the veteran's claim cannot otherwise 
be obtained, the claim for SMC may be denied.  VA regulations 
specifically provide that:
	
	When entitlement . . . to a benefit cannot be 
established or confirmed without a current VA 
examination or reexamination and a claimant, 
without good cause, fails to report for such 
examination, or reexamination . . . .

	[and] the examination was scheduled in 
conjunction with . . . a claim for increase, 
the claim shall be denied.

38 C.F.R. § 3.655(a), (b) (1999).  

By this remand, the veteran and his spouse are being put on 
notice that VA examinations are scheduled in order to assist 
VA in properly adjudicating claims for benefits, and that 
failure to report for such an examination may result in the 
claim for SMC being disallowed.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court) has 
indicated that "[t]he duty to assist is not always a one-way 
street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
If a claimant desires help with a claim, he or she must 
cooperate with VA's efforts to assist.  Id.  See also Hyson 
v. Brown, 5 Vet. App. 262, 265 (1993).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

	1.  The RO should undertake efforts to 
ascertain whether the veteran's son is 
currently representing a claimant other 
than the veteran before VA.  The RO 
should then contact the veteran, provide 
him with a copy of 38 C.F.R. § 20.605, 
and furnish him the VA forms used to 
appoint a representative.  If the RO 
finds that the veteran's son is 
currently representing another claimant 
before VA, the RO should inform the 
veteran that his son may become his 
recognized representative only if his 
son obtains permission to do so from the 
Office of the VA General Counsel, in 
accordance with 38 C.F.R. §§ 14.630 and 
20.605(d), or if his son withdraws from 
current representation of all other VA 
claimants.  If the RO finds that the 
veteran's son is not currently 
representing any other claimant before 
VA, it should notify the veteran that 
his son can be appointed his 
representative, so long as proper 
designation is made in accordance with 
the provisions of 38 C.F.R. § 20.605(c).  
The veteran should be given a reasonable 
opportunity to respond to the RO's 
communications, and any forms or 
correspondence received from the veteran 
and/or his appointed representative, if 
any, should be associated with the 
claims folder.

	2.  The RO should make arrangements to 
have the veteran's spouse scheduled for 
an aid and attendance examination.  If 
the veteran's spouse is unable to travel 
to a VA facility, the RO should arrange 
to have her examined on a fee basis (at 
VA expense) at a location nearer her 
home.  The examiner(s) should be asked 
to review the entire record as it 
pertains to debility experienced by the 
veteran's spouse.  The examiner(s) 
should describe any visual deficit 
affecting the veteran's spouse, and 
should specifically indicate whether she 
can dress and undress herself; whether 
she is able to keep herself ordinarily 
clean and presentable; whether she is in 
frequent need of adjustment of any 
prosthetic or orthopedic appliances for 
which she needs assistance; whether she 
can feed herself; whether she can attend 
to the wants of nature; whether she is 
bedridden; and whether she otherwise 
requires care or assistance on a regular 
basis to protect herself from the 
hazards or dangers incident to her daily 
environment.  The examiner(s) should 
provide an opinion as to whether the 
veteran's spouse requires the regular 
aid and attendance of another person, 
and should reconcile that opinion with 
the medical evidence in the file, 
including the opinions expressed by the 
veteran's spouse's private physician, 
Dr. Thigpen.  A copy of the examination 
report(s) should be associated with the 
claims folder.

	3.  After the above development has been 
completed, the RO should take 
adjudicatory action on the veteran's 
claims.  If any benefit sought is 
denied, a supplemental statement of the 
case (SSOC) should be issued.  If the 
claim for SMC is denied as a result of 
the veteran's spouse's failure to report 
for an examination, the SSOC should 
contain a summary of, and citation to, 
38 C.F.R. § 3.655, and a discussion of 
how the provisions of that section 
affect the RO's determination.

After the veteran and his representative, if any, have been 
given an opportunity to respond to the SSOC, the claims 
folder should be returned to this Board for further appellate 
review.  No action is required by the veteran until he 
receives further notice, but he may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  The purposes of this remand are to 
procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (1999).


